LOCKEMY, C.J.,
dissenting:
I respectfully dissent and would reverse the order granting summary judgment and remand this case for trial on both issues.
“A motion for a continuance is addressed to the sound discretion of the trial [court], whose judgment will be reversed only on showing an abuse of discretion.” Crout v. S.C. Nat. Bank, 278 S.C. 120, 123, 293 S.E.2d 422, 423 (1982).
“Since it is a drastic remedy, summary judgment ‘should be cautiously invoked so that no person will be improperly deprived of a trial of the disputed factual issues.’ ” Baughman v. Am. Tel. & Tel. Co., 306 S.C. 101, 112, 410 S.E.2d 537, 543 (1991) (quoting Watson v. Southern Ry. Co., 420 F.Supp. 483, 486 (D.S.C.1975)). “This means, among other things, that summary judgment must not be granted until the opposing party has had a full and fair opportunity to complete discovery.” Id.) see also Robertson v. First Union Nat. Bank, 350 S.C. 339, 346-47, 565 S.E.2d 309, 313 (Ct. App. 2002) (“Generally, it is not premature for the trial court to grant summary *123judgment after all relevant parties have been deposed because the litigants have had a full and fair opportunity to develop the record in the case.”). “The non-moving party in a motion for summary judgment must demonstrate the likelihood that further discovery will uncover additional relevant evidence and that the party is not merely engaged in a fishing expedition.” Schmidt v. Courtney, 357 S.C. 310, 322, 592 S.E.2d 326, 333 (Ct. App. 2003) (internal quotation marks omitted).
Should it appear from the affidavits of a party opposing the [summary judgment] motion that he cannot for reasons stated present by affidavit facts essential to justify his opposition, the court may refuse the application for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such order as is just.
Rule 56(f), SCRCP. “Rule 56(f) requires the party opposing summary judgment to at least present affidavits explaining why he needs more time for discovery. The rule does not apply in the situation ... where no affidavits [are] filed whatsoever.” Doe ex rel. Doe v. Batson, 345 S.C. 316, 321, 548 S.E.2d 854, 857 (2001); but see Baughman, 306 S.C. at 112 n.4, 410 S.E.2d at 544 n.4 (stating although the plaintiffs “did not file an affidavit invoking [Rule 56(f) ], other courts have not mandated strict compliance with the technical requirements of Rule 56(f) where ... the need for further discovery is otherwise made known to the trial court”).
Our appellate courts have indicated a trial court should deny a request for further discovery before granting summary judgment where the request came a year or more after the case was filed, where the request came after the expiration of the discovery deadline, or where the opposing party failed to demonstrate further discovery would create a genuine issue of material fact. See e.g., Guinan v. Tenet Healthsystems of Hilton Head, Inc., 383 S.C. 48, 55, 677 S.E.2d 32, 36 (Ct. App. 2009) (finding the trial court did not err in hearing the defendants’ summary judgment motion because the discovery deadlines had expired and the plaintiff was afforded a full and fair opportunity to conduct discovery; and noting the plaintiff failed to demonstrate further discovery would uncover additional relevant evidence or create a genuine issue of material fact); CEL Products, LLC v. Rozelle, 357 S.C. 125, 131, 591 *124S.E.2d 643, 646 (Ct. App. 2004) (finding the plaintiff was not entitled to further discovery before the trial court granted summary judgment to the defendant where the plaintiff failed to demonstrate further discovery would be beneficial, the case was approximately twenty-one months old when the defendant filed its summary judgment motion, and the plaintiffs ability to sustain her claims should not have hinged upon speculative deposition evidence that might be obtained).
However, the Batson court held the circuit court abused its discretion by granting summary judgment before the plaintiff had a full and fair opportunity to complete discovery. 345 S.C. at 322, 548 S.E.2d at 857. In Batson, the parent of a child who was sexually molested filed a lawsuit against the child’s abuser and the abuser’s mother. Id. at 318, 548 S.E.2d at 855. In determining the trial court abused its discretion, our supreme court noted the plaintiff was not dilatory in pursuing discovery; several depositions—including the depositions of the abuser and his mother—were scheduled for the week following the hearing; and even though the delay was not attributable to the defendant, it was not solely attributable to the plaintiff. Id. at 322, 548 S.E.2d at 857.
I would find the circuit court abused its discretion by denying Smith’s motion for a continuance and prematurely granting summary judgment to Jones in its first and only order in this case. Although I recognize the circuit court had discretion to grant or deny the motion for a continuance, I believe the court should have given Smith time to conduct the depositions scheduled the month after the date of the hearing. The circuit court granted summary judgment to Jones merely five months after the case was filed, three months after the case was removed from the probate court, and two months after Jones filed her summary judgment motion. Further, nothing in the record suggests that a scheduling order was in place, that the circuit court previously ordered the parties to complete discovery within a certain time period, or that the circuit court had granted discovery extensions.
In addition, Smith’s counsel explained further discovery would show the existence of a genuine issue of material fact, and he submitted a Rule 56(f) affidavit explaining the need for further discovery. In the affidavit, Smith’s counsel asserted *125summary judgment was premature because the parties had not had a full and fair opportunity to complete discovery, the parties initiated discovery as soon as the matter was filed, and everyone involved had been diligent in prosecuting the case. Counsel explained the case was filed on April 1, 2013; the first round of depositions was held on May 1, 2013; the second round of depositions was held on May 17, 2013; and the third round of depositions was scheduled for September 11, 2013. Counsel stated he wanted an opportunity to thoroughly review the May depositions and analyze the applicable law before conducting the September 11, 2013 depositions. In the affidavit, Smith’s counsel stated he expected the witnesses’ testimony to support Smith’s claims, and he listed the testimony he expected the depositions to elicit.
Like the plaintiff in Batson, Smith was not dilatory in pursuing discovery. Also, as in Batson, the depositions of several witnesses—including the Testator’s caregivers—were scheduled to be conducted soon after the summary judgment heating. Neither of these two facts is disputed. Accordingly, I believe Smith demonstrated she did not have a full and fair opportunity for discovery and the circuit court abused its discretion by denying her motion for a continuance and prematurely granting summary judgment to Jones.